PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/604,859
Filing Date: 11 Oct 2019
Appellant(s): SEMICONDUCTOR ENERGY LABORATORY CO., LTD.



__________________
Jeffrey L. Costellia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 18 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

VII (A) and (B)
Appellant’s argue independent claims 1, 2 are patentably distinct over Fukunaga in view of Kamovich and further, independent claim 6 is patentably distinct over Fukunaga in view of Kamovich in further view of Ogawa. The Office disagrees. 
Appellant points to the cambridge.org definition of “plurality” as “a large number of different types of something” narrowly characterizing the breadth of the claimed “plurality of fluorescent substances” to “inherently” refer to different materials. The Office disagrees with appellant’s narrow characterization of the claimed language. A plurality of something does not always mean that the large number of something requires each of the group to be “different types”, as appellant suggests with the single Cambridge definition. For example, a set of three bananas, is just that, a plurality of the same “type” of something. Each banana, separate and distinct from each other, are all made up of the same type of material. Just as three bananas (a left banana, center banana, and right banana) are all made up of same type of materials, the three bananas could be spaced apart or pushed together in that order – left, center, right – while remaining to be a “plurality”. Other definitions of plurality can be found in various dictionaries. For example, Lexico.com (https://www.lexico.com/en/definition/plurality) defines plurality as “1 The fact or state of being plural. ‘some languages add an extra syllable to mark plurality’”. 
Turning to Fukunaga at [0155], the infrared component (e.g., of portion 60 of the disclosed display device) is described as having “organic fluorescent...materials… can be used as materials that absorb ultraviolet to visible light…” (emphasis added), reasonably indicating to one of ordinary skill in the art, that the materials described therein are in a plurality. The Final Action of 18 August 2021, the Office noted appellant’s claims do “not require separate and distinct materials (substances) to be used in a light emitting element”. While the appellant’s specification and figures indicate materials 122a-c, are in fact, separate and distinct materials – such subject matter was not present in the claim, thus Fukunaga continues to read upon the breadth of the claim language. 
Appellant further argues that the Office’s position with regard to the claimed first light-receiving element and the infrared photoluminescent materials is improper, mainly because it would be “technically improper to use/re-use the first light-emitting element as the first optical conversion element” and because Fukunaga contains “no mention of using a plurality of fluorescent substances in the light emitting element”. The Office again, disagrees with appellant’s characterization of the reference, in light of the claim. First, with regard to the plurality of fluorescent elements, the Office points to the arguments above.  Second, the rejection defines the “first lighting element” as Fukunaga’s 60/300, where 60/300 comprises (as required by appellant’s claim) a plurality of fluorescent substances and a light-emitting diode. [0155] makes it clear that portion 60 contains a plurality of fluorescent substances and [0088] that portion 300 contains a light emitting diode – meeting the requirements of the claim. With regard to the reuse of components, it is the Office’s position that under the breadth of the claims, appellant has not clearly indicated that the display device elements (e.g., fluorescent substances, optical conversion element, light emitting diode, optical filter, etc.) are separate and distinct elements – the claims only focus on the functionality required by each component. Thus, under the breadth of the claims, components of Fukunaga are shown to perform the claimed and required functionality of appellant’s display device. 
For example, [0149] describes backlight 300 emitting light (e.g., first light) and portion 60 (fluorescent substances) absorbs the first light from the backlight 300. When backlight 300 is turned off, portion 60 is then capable of emitting light visible light (e.g., second light). It is the Office’s position that portion 60, by absorbing the light, for later emission acts as an optical filter, and because portion 60 also later emits infrared light in a wavelength greater than 680 nm ([0155] discloses the infrared light to be 750nm), it satisfies the requirement that optical filter emit a third light having a wavelength longer than 680. Furthermore, [0153] describes the second light being used as a light source, wherein [0154] describes the third light being detected by a first light receiving element PD – further satisfying the claim. [0176] describes the third light travels on a light path from portion 60, to the shielding object (e.g., the detected finger), then to the light receiving element – which detects the existence of the shielding object. The Office notes appellant’s claimed “shielding object” is not defined as anything other than an object “on a light path connecting the first light-emitting element and the first light-receiving element”. The Office is unsure which portion of appellants’ claim or disclosure requires or even discusses concealment of a light path. It is the Office’s position that Fukunaga clearly discloses the shielding object as claimed.
Therefore, under the breadth of the independent claims 1, 2 and 6, the disclosure and display device of Fukunaga describe components that teach the required functionality of appellant’s invention, as claimed. 

VII (C), (D), (E) and (F)
	Appellant charges that claims 13-14 and 17-18 are patentably distinct based solely on their dependency from independent claims 1, 2, and 6. The Office disagrees for at least the reasons noted above in sections (A) and (B). 
	Though not argued by appellant, the Office notes claims 3-5, 7-12, 15-16 are also not patentably distinct, based at least on their dependencies from claims 1, 2, and 6.




(3) Conclusion For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/kenneth bukowski/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
Conferees:
		/AMARE MENGISTU/                             Supervisory Patent Examiner, Art Unit 2623     

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                                                                                                                                                                                              

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.